Citation Nr: 0118797	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  01-05 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral heel spurs.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1963 to February 
1967 and from October 1981 to August 2000.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an October 2000 rating decision by the VA RO in Buffalo, New 
York, which, in pertinent part, denied service connection for 
bilateral heel spurs.


REMAND

The veteran claims the RO erred by failing to grant service 
connection for bilateral heel spurs.  Historically, the 
veteran's service medical records reveal that he has had a 
history of bilateral heel pain associated with heel spurs 
since the early 1990's.  Specifically, in 1992 the veteran 
was diagnosed with chronic heel spur syndrome and plantar 
fasciitis of the left foot and was given permanent heel 
lifts.  Likewise, the veteran also noted on his retirement 
examination, dated May 2000, that he was currently suffering 
from, and has suffered from foot trouble in the past. 

More recently, in August 2000, the veteran underwent a VA 
examination.  The veteran had complaints of pain in his heels 
and legs when walking for more than a mile.  Upon physical 
examination, the examiner found the veteran's feet to be 
normal.  The veteran was able to stand on his heels and toes 
and had no tenderness; however, the examiner diagnosed the 
veteran as suffering from calcaneal spurs.  Therefore, 
because the objective findings do not support the examiner's 
diagnosis, the Board deems it necessary for the veteran to 
undergo a VA podiatry examination to ascertain the nature and 
etiology of any currently found bilateral heel spurs.  

Additionally, the Board also wishes to note that the claims 
file does not contain the veteran's service medical records 
for the period between April 1963 and February 1967.  In 
light of the fact that it does not appear that the record 
contains all available service medical records, the Board 
believes that further development would be desirable.  The RO 
should attempt to locate and obtain a complete set of the 
veteran's service medical records.  See VBA Letter 20-99-60 
(Aug. 30, 1999); McCormick v. Gober, 14 Vet. App. 39 (2000).

Finally, the Board notes there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999),  withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Based on this new law, the Board finds that additional 
development is required.


Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should arrange for an 
exhaustive search for all the veteran's 
service medical records (to include the 
period between April 1963 and February 
1967), through official channels, 
including the National Personnel Records 
Center.  The efforts to obtain such 
records should be documented.  If the RO 
is unable to obtain all relevant records, 
the veteran should be notified of the 
records VA is unable to obtain, the 
efforts taken by the Secretary to obtain 
those records and any further action to be 
taken by VA with respect to the claim.

3.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
him for heel spurs since his retirement 
from military service.  After securing the 
necessary release(s), the RO should 
request the records that are not already 
contained in the claims folder.  If the RO 
is unable to obtain all relevant records, 
the veteran should be notified of the 
records VA is unable to obtain, the 
efforts taken by the Secretary to obtain 
these records and any further action to be 
taken by VA with respect to the claim.

4.  Thereafter, the RO should schedule 
the veteran for a VA podiatry examination 
in order to ascertain the nature and 
etiology of his bilateral heel spurs, if 
demonstrated.  The examiner should 
thoroughly review the claims folder and a 
copy of this Remand prior to examination, 
and, express an opinion as to whether it 
is at least as likely as not that any 
currently diagnosed bilateral heel spurs 
were incurred or aggravated during the 
veteran's military service.  The examiner 
should provide supporting rationale for 
all opinions expressed.

5.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and the veteran's representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. A. MARKEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




